Title: To James Madison from Anonymous, 6 February 1807
From: Anonymous
To: Madison, James


A letter of the 6th Feb. 1806 dated at N. Orleans with the post mark of the  to a person in the middle states proves that the writer at N. Orleans knew that Burr was then watched by Yrujo, and as long before December, November or October 1805.  The letter exists this day, for it has been seen?  Yrujo’s prior thereto charge Burr with some design against Spain’s  This because he knew it or because knowing some of the design he meant to cover it by such charges.  If Yrujo acts under the instance of F. or of F. party in the Spanish Government, he may have known, approved or acquiesced in a plan of making a subconfederate state for F. with Burr at the head, out of the American & Spanish Dominions.  It is prudent to think this may be Burr’s plan.  A public character here from abroad not Spanish said here last week, "Your government cannot go on.  You must or will have an Emperor.  Your government does nothing right.  Your foolish negociators might have the Floridas, but they have no capacity  With 5 millions of dollars in your treasury they manage badly not obtain the Floridas, when you want them.  Every thing is English here.  F. is not solicitous to change your Government but you will have another.  If Burr had made himself an Emperor his enterprize would be spoken of differently".  You can depend on this language having been held.  Some time ago, when Burr was yet in Ohio & Kentucky, and his design was first spoken of, a certain person of information of the same Nation as this public man, and confidential with him, dwelt upon the scheme as one which would produce a Monarchy in the Southwest and which would be the sure introduction of Monarchy throughout these states.  This had the air of common conversation; but the person is well informed in the affairs of the government of the public man  public man I call now ΔΠ.  Our multiplied, diversified, and imperfect jurisdictions favor such enterprizes.  The times, the European times produce them.  It is safest to believe Burr s scheme is not perfectly developed.  Are there any officers with the Spanish army, other than Spanish?  Who was the French emissary of Burr to Genl. W.  Burr and Genet were closeted here last summer at Richardet’s certainly, as I learned certainly last week.  What would an examination of Mr. Eaton as to the Members of Congress bring out?  Who were they?  Ought they not to be “examined”?  Ought not the other persons to whom Burr communicated to be desired to publish or requested to permit the delivery of the substance to the press?  Ought not attention to be paid to the case of a son of  a Genl. of ours at Pittsburg engaged with Burr, and provided by his father, if true.  If the Government of the U. S. had no suspicion of Burrs designs on Spain or on our S. W. country so far back as Feb. 6, 1806, then it is certain that the Spanish Minister had, and that a person of standing at N. Orleans knew them and before that he was spoken of by the M. de C. Yrujo in Philada. two, three or four months before as connected with Burr, and the Marquis sent him a Message that he must take care for the M. would have been watched.  This is certain; & I beleive it was in Octo. 1805, the Message was sent.
Imperious circumstances oblige me to say that all the contents of this paper are in exclusive confidence, with the P. & yourself, as coming from me.  I will say who is Delta Pi, and had I not missed the Atty genl. I would have sent the name thro’ him.  He was gone three days when I had the declaration of ΔΠ from an earwitness.
